Citation Nr: 0915500	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for degenerative 
changes of the knees.  

3.  Entitlement to service connection for a tremor of the 
hands, claimed as an undiagnosed illness.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a fracture of the second metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served as a member of the Army Reserves and Army 
National Guard from 1982 to 2004.  During that time, he had 
periods of active duty or active duty for training from April 
1982 to October 1982, from May 1988 to October 1988, from 
January 1991 to April 1991, and from March 2003 to February 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
disabilities of the knees and back, hearing loss, and tremors 
of the hands, claimed as an undiagnosed illness.  He was also 
awarded service connection for fracture of the second 
metatarsal of the left foot.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  In January 2009, the Veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

During the course of this appeal, the Veteran was granted an 
increased initial rating, to 10 percent, for his fracture of 
the left foot second metatarsal.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  


The issues of service connection for disabilities of the 
knees and back, and for tremors of the hand, and an increased 
rating for fracture of the left foot are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the Veteran has a current bilateral hearing 
loss disability for VA compensation purposes.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006.  This letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing 
issues on appeal.  Moreover, a December 2008 letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
See Dingess/Hartman, supra.  The Board further notes that, in 
the present case, initial notice was issued in February 2006, 
prior to the July 2006 adverse determination on appeal; 
hence, no timing defect exists regarding VCAA notice to the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  While Dingess/Hartman-compliant notice was not 
afforded the Veteran until December 2008, the Board finds 
such error harmless and nonprejudicial, where the Veteran's 
service connection claim remains denied; hence, the issues of 
an effective date and initial rating are moot.  Id.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and VA fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
post-service private and/or VA treatment records, and 
providing an examination or medical opinion statement when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
available service treatment records, as well as post-service 
reports of VA and private treatment and examination.  The 
Board notes that other issues on appeal are being remanded in 
order for the RO to obtain outstanding VA treatment records 
for 2004-06, the absence of such evidence does not affect the 
issue being decided herein.  As the Veteran's service 
connection claim for hearing loss is being denied based on 
recent evidence showing hearing loss as a current disability 
has not been established, receipt of older evidence is not 
relevant to this issue.  

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a January 2009 personal hearing before 
the undersigned Veterans Law Judge, seated at the RO.  The 
Board has carefully reviewed his testimony and lay statements 
and concludes that no available outstanding and relevant 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding pertinent evidence with respect to 
the Veteran's claim.  Finally, the Board notes that the 
Veteran was afforded a VA audiological examination in January 
2008.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the pending appeal, and it 
may properly be considered by the Board at this time.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be awarded for certain disabilities, such 
as organic diseases of the nervous system, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  Use of 38 C.F.R. 
§ 3.385 to define a disability under 38 U.S.C.A. § 1110 as it 
pertains to hearing loss has been recognized by the Court as 
a reasonable interpretation of the statute.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran's service treatment records indicate his hearing 
acuity was tested on several occasions during military 
service.  On audiological evaluation in September 1985, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
25
20
5
LEFT
20
40
25
20
15

Speech audiometry testing was not conducted.  

On audiological evaluation in June 1995, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
30
20
20
LEFT
20
40
30
15
10

Speech audiometry testing was not conducted.  

The Veteran was afforded VA audiological testing in January 
2008.  On audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
25
20
35
LEFT
20
35
35
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for hearing loss.  Specifically, the 
Veteran has not demonstrated a current disability of hearing 
loss as defined at 38 C.F.R. § 3.385 for which service 
connection may be granted.  The January 2008 examination 
results, the most recent such results of record and the only 
post-service results, did not reflect auditory thresholds in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
of 40 decibels or greater; or the auditory thresholds for at 
least three of the above frequencies of 26 decibels or 
higher; or speech recognition scores using the Maryland CNC 
Test of less than 94 percent.  38 C.F.R. § 3.385 (2008).  In 
the absence of a current disability, service connection for 
hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In so finding, the Board concedes that both the in-service 
September 1985 and June 1995 examination results did meet the 
38 C.F.R. § 3.385 requirements for hearing loss for one or 
both ears, but those examination results pre-date the 
Veteran's claim by many years, and are not reflected in 
current examination findings.  Although not demonstrated to 
be audiology examinations during periods of service, the 
Board will assume for the purposes of this decision that they 
are so.  However, the Board can only conclude such in-service 
hearing loss was acute and transitory, as it is not currently 
demonstrated in the medical record.  The Court has previously 
found that even if a disability is established in service, an 
absence of current evidence of that same disability is 
sufficient grounds for a denial of service connection.  See 
Hicks v. West, 12 Vet. App. 86, 91-92 (1998) (finding an in-
service diagnosis of a psychoneurotic disorder did not 
prohibit the denial of a service connection claim in which a 
current nervous disability had not been established by the 
evidence).  

The Veteran himself has alleged that he has a current 
diagnosis of hearing loss which began during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the threshold of hearing loss as 
a service-connected disability is clearly and objectively 
defined by regulation, and it is therefore not susceptible of 
lay opinions on diagnosis or etiology; thus, the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for bilateral hearing 
loss, and it must therefore be denied, as a current chronic 
disability as defined by regulation has not been established.  
The Board notes that should the Veteran's hearing worsen, he 
may seek to reopen his claim in the future.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The Veteran also seeks service connection for disabilities of 
the back and knees, and tremors of the hands, as well as an 
increased initial rating for his fracture of the second 
metatarsal of the left foot.  At his January 2009 personal 
hearing, he stated that immediately following his most recent 
period of active duty, which ended in 2004, he sought VA 
medical treatment at a VA facility in Salisbury, North 
Carolina.  He indicated he was treated at this facility for 
approximately one and a half to two years before he relocated 
to Florida and began receiving VA treatment at the Bay Pines 
VA medical center.  In a September 2006 statement he also 
reported having had a physical examination at the VA hospital 
in Salisbury in June 1995.  The Board observes that at the 
time the Veteran filed his initial claim in January 2006, he 
listed a home address in North Carolina, and his claim was 
received at the Winston-Salem RO, which issued the July 2006 
rating decision currently on appeal.  Nevertheless, review of 
the claims file establishes that the Veteran's VA treatment 
records from the Salisbury VA medical center have not yet 
been obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2008).  Therefore, remand of these issues 
is warranted in order to obtain these pertinent VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from the VA medical center in 
Salisbury, North Carolina, and associate 
them with the claims folder.  Of note are 
records of a VA examination in 1995 and 
treatment records from 2004 to 2006.  If 
no such records are available, that fact 
must be documented for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


